Case 5:19-cv-00305-DSF-SP Document 65 Filed 08/21/20 Page 1 of 1 Page ID #:867

                                                                            JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



   GABRIEL CASTILLO,
       Plaintiff,                          CV 19-305 DSF (SPx)

   v.                                      JUDGMENT

   TROON ENTERPRISES, INC., et
   al.,
        Defendants.



        The Court having granted in part a motion for default judgment,

      IT IS ORDERED AND ADJUDGED that Plaintiff is entitled to
   judgment on each of his claims, that Plaintiff is awarded $40,000 in
   compensatory damages, plus $8,666.67 in interest, totaling $48,666.67,
   and that Plaintiff recover costs of suit pursuant to a bill of costs filed in
   accordance with 28 U.S.C. § 1920.



   Date: August 21, 2020                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge
